

116 HR 2418 IH: To add Ireland to the E–3 nonimmigrant visa program.
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2418IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Mr. Neal introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo add Ireland to the E–3 nonimmigrant visa program.
	
		1.E–3 visas for Irish nationals
 (a)In generalSection 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(iii)) is amended by inserting or, on a basis of reciprocity as determined by the Secretary of State, a national of Ireland, after Australia.
 (b)Employer requirementsSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended— (1)by redesignating the second subsection (t) (as added by section 1(b)(2)(B) of Public Law 108–449 (118 Stat. 3470)) as subsection (u); and
 (2)by adding at the end of subsection (t)(1) (as added by section 402(b)(2) of Public Law 108–77 (117 Stat. 941)) the following:
					
 (E)In the case of an attestation filed with respect to a national of Ireland described in section 101(a)(15)(E)(iii), the employer is, and will remain during the period of authorized employment of such Irish national, a participant in good standing in the E-Verify program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note)..
				